UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7107



JOHN WILSON PARHAM,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; DEPARTMENT OF COR-
RECTIONS; VIRGINIA DEPARTMENT OF CORRECTIONS;
H. R. POWELL, Warden, DFCC/SHCC; C. SYKES,
Correctional Officer; S. LEWIS, Correctional
Officer; A. JONES, Sergeant; S. TUCKER, Lieu-
tenant; B. RHODES, Assistant Warden, SHCC; S.
BEALE, Ombudsman, SHCC; R. TAYLOR, Correc-
tional Officer, SHCC; W. F. SEAL, Hearings
Officer, SHCC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-594-2)


Submitted:   February 11, 1999          Decided:    February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wilson Parham, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Wilson Parham appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Parham v. Virginia, No. CA-98-594-2 (E.D.

Va. July 16, 1998).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       The order from which Parham appeals was filed on July 9,
1998, and entered on the district court’s docket sheet on July 16,
1998. In accordance with Fed. R. Civ. P. 58 and 79(a), July 16,
1998, is therefore the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2